COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Kim Darrell Warner v. The State of Texas

Appellate case number:    01-10-00065-CR

Trial court case number: 1189161

Trial court:              174th District Court of Harris County, Texas

      A supplemental clerk’s record and reporter’s record complying with our Order of
Abatement have been filed with this Court. Therefore, we order the appeal reinstated.
       Appellant’s brief is due 30 days from the date of this order. See TEX. R. APP. P. 38.6(a).
Appellee’s brief is due 30 days from the date appellant’s brief is filed. See id. 38.6(b). Due to
the previous delays in this appeal, no extensions will be granted absent extraordinary
circumstances. See id. 38.6(d).
       It is so ORDERED.

Judge’s signature: /s/ Judge Rebeca Huddle
                    Acting individually  Acting for the Court


Date: July 30, 2012